Title: Virginia Delegates to Thomas Nelson, 4 September 1781
From: Virginia Delegates
To: Nelson, Thomas

 
Sir,
Philadelphia Sepr. 4th: 1781
Yesterday’s post brought us no letter from your Excellency.
We have the pleasure to inform you that General Washington with a part of the American army, and the Count de Rochambeau with the whole of the French are thus far on their way to Virginia. The American troops passed through the Town on sunday, the first division of the French yesterday & the second will follow them tomorrow. The fine appearance they make as men, the perfection of their discipline as soldiers, and the zealous attachment they manifest to the Allies of their Soverign authorize the highest expectations from their services in the field.
Since our last we have been informed that Admiral Hood with 13 Sail of the line from the W. Indies has been at New York and after annexing to them the 8 Ships which were commanded by Greaves, immediately put again to sea. As the squadron under Admiral de Barras had previously sailed from N. Port & Hood could not be ignorant of the expected arrival of the Count de Grasse on our Coast there is little doubt that his activity is directed against the meditated junction.
Yesterday returned to this place Col. John Laurens from his special Mission to the Court of France. Although his success has not fully corresponded with our wishes, he has brought with him very substantial proofs of the friendship & generosity of our Ally of which we shall at present mention only a considerable quantity of Cloathing, powder, & upwards of 13,000 Stand of arms exclusive of about 3000 arrived in the Vessel mentioned in our last. It has unluckily happened that these supplies have all been carried into Boston. Prudential considerations would not admit of their attempting this port from whence the distribution of them would have been so much more convenient[.]
We shall be obliged to your Excellency to have a copy of The Treaty between Col. Christia[n] & the Cherokees in 1775, made out & sent us by the Clerk of the House of Delegates.
We have the honor to be with the highest respect & esteem Yr. Excellency’s obt. & hble servants
Jos: Jones.J. Madison Junr.Theok: Bland
